          Case 1:21-cv-05477-LTS Document 6 Filed 08/19/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAM L. EDWARDS,

                            Plaintiff,
                                                                 1:21-CV-5477 (LTS)
                     -against-
                                                                       ORDER
 DEP. JONES, et al.,

                            Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated July 26, 2021, the Court directed Plaintiff, who appears pro se and is

currently incarcerated, within 30 days, to show cause by declaration why the Court should not

deny his in forma pauperis (“IFP”) application under the three-strikes provision of the Prison

Litigation Reform Act, 28 U.S.C. § 1915(g). On August 17, 2021, the Court received a letter

from Plaintiff in which he requests an extension of time, until September 29, 2021, to comply

with the Court’s July 26, 2021 order. The Court grants Plaintiff’s request for an extension of

time. Plaintiff must comply with the Court’s July 26, 2021 order by September 29, 2021.

       If Plaintiff fails to comply by the extended deadline, the Court will regard Plaintiff as

barred under Section 1915(g) from filing federal civil actions IFP while he is a prisoner, and the

Court will dismiss this action without prejudice.

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

SO ORDERED.

 Dated:   August 19, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
